ON APPLICATION FOR REHEARING
FAULKNER, Justice.
The original opinion reversed and remanded. Counsel for G & B Log Company state in their brief on application for rehearing that the trial court did not find the average weekly wage of Pritchett, and did not find any loss of ability to earn on his part.
The order of this Court is changed to read as follows:
“The judgment of the Court of Civil Appeals is reversed and the case is remanded to it for entering an order of reversal and remanding the case to the trial court for further proceedings consistent with this opinion.”
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
*626TORBERT, C.J., and JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.
MADDOX, J., not sitting.